PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Narva et al.
Application No. 16/873,630
Filed: 26 May 2020
For: Ras opposite (ROP) and related nucleic acid molecules that confer resistance to coleopteran and/or hemipteran pests
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.181 filed March 30, 2021, which is being treated as a renewed petition under 37 CFR 1.183, requesting waiver or suspension of the patent-related timing deadline for filing an application due to the COVID-19 outbreak and to accord this application a filing date of May 12, 2020. 


RELEVANT BACKGROUND

The USPTO received the application papers, including a specification, claims, abstract, and drawings on May 26, 2020, and accorded the application a filing date of May 26, 2020, the date on which the specification was received in the Office pursuant to 35 U.S.C. 111(a)(4). The application papers contained a certificate of mailing signed by Ryan S. Reid, certifying that Mr. Reid deposited the correspondence with the United States Postal Service (USPS) with sufficient postage as first class mail in an envelope addressed to the Commissioner for Patents on May 12, 2020. The application also included an Application Data Sheet (ADS). The ADS of May 26, 2020, contains a reference indicating this application, 16/873,630, is a division of Application No. 14/577,811 filed December 19, 2014, which claim benefit of provisional Application No. 61/919,322 filed December 20, 2013. Application No. 14/577,811 matured into U.S. Patent No. 10,647,994 on May 12, 2020, prior to the filing of the present application (16/873,630) on May 26, 2020. Accordingly, there is no copendency between Application No. 16/873,630 and prior-filed Application No. 14/577,811.1 Despite the lack of copendency, the Office issued a filing receipt on June 9, 2020, which included the domestic benefit claims as set forth in the ADS filed May 26, 2020.2 

On June 26, 2020, applicant filed a “Petition Accompanying Request to Correct Filing Receipt under 37 CFR 1.8”, which was treated as petition under 37 CFR 1.182, to accord the application a filing date of May 12, 2020. The Office of Petitions issued a decision dismissing the petition on September 22, 2020, and maintaining the application filing date of May 26, 2020.

On October 27, 2020, applicant filed a petition under 37 CFR 1.183, accompanied by a $420 petition fee, and a statement of delay due to COVID-19 outbreak. The Office of Petitions issued a decision dismissing the petition on January 8, 2021, and maintaining the application filing date of May 26, 2020.

On March 30, 2021, applicant filed the present petition under 37 CFR 1.181, which is being treated as a renewed petition under 37 CFR 1.183, requesting waiver or suspension of the statutory patent-related timing deadline for filing an application due to the COVID-19 outbreak and to accord this application a filing date of May 12, 2020. 


STATUTES AND REGULATIONS

35 U.S.C. 2(b) states, in pertinent part.

(b) Specific Powers.—The Office—
***
(2) may establish regulations, not inconsistent with law, which—
(A) shall govern the conduct of proceedings in the Office;
(B) shall be made in accordance with section 553 of title 5;
(C) shall facilitate and expedite the processing of patent applications, particularly those which can be filed, stored, processed, searched, and retrieved electronically, subject to the provisions of section 122 relating to the confidential status of applications;

35 U.S.C. 111(a)(4) states:

(4) Filing date.-The filing date of an application shall be the date on which a specification, with or without claims, is received in the United States Patent and Trademark Office.

35 U.S.C. 120 states:

An application for patent for an invention disclosed in the manner provided by section 112(a) (other than the requirement to disclose the best mode) in an application previously filed in the United States, or as provided by section 363 or 385 which names an inventor or joint inventor in the previously filed application shall have the same effect, as to such invention, as though filed on the date of the prior application, if filed before the patenting or abandonment of or termination of proceedings on the first application or on an application similarly entitled to the benefit of the filing date of the first application and if it contains or is amended to contain a specific reference to the earlier filed application. No application shall be entitled to the benefit of an earlier filed application under this section unless an amendment containing the specific reference to the earlier filed application is submitted at such time during the pendency of the application as required by the Director. The Director may consider the failure to submit such an amendment within that time period as a waiver of any benefit under this section. The Director may establish procedures, including the requirement for payment of the fee specified in section 41(a)(7), to accept an unintentionally delayed submission of an amendment under this section.

37 CFR 1.6(a) states, in pertinent part:

(a) Date of receipt and Priority Mail Express® date of deposit. Correspondence received in the Patent and Trademark Office is stamped with the date of receipt except as follows:
***
(2) Correspondence filed in accordance with §1.10 will be stamped with the date of deposit as Priority Mail Express® with the United States Postal Service.
***
(4) Correspondence may be submitted using the Office electronic filing system only in accordance with the Office electronic filing system requirements. Correspondence submitted to the Office by way of the Office electronic filing system will be accorded a receipt date, which is the date the correspondence is received at the correspondence address for the Office set forth in § 1.1 when it was officially submitted.

37 CFR 1.8(a) states, in pertinent part:

(a) Except in the situations enumerated in paragraph (a)(2) of this section or as otherwise expressly excluded in this chapter, correspondence required to be filed in the U.S. Patent and Trademark Office within a set period of time will be considered as being timely filed if the procedure described in this section is followed. The actual date of receipt will be used for all other purposes.
(1) Correspondence will be considered as being timely filed if:
(i) The correspondence is mailed or transmitted prior to expiration of the set period of time by being:
(A) Addressed as set out in § 1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail;
(B) Transmitted by facsimile to the Patent and Trademark Office in accordance with § 1.6(d); or
(C) Transmitted via the Office electronic filing system in accordance with 
§ 1.6(a)(4); and
(ii) The correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission. The person signing the certificate should have reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.
(2) The procedure described in paragraph (a)(1) of this section does not apply to, and no benefit will be given to a Certificate of Mailing or Transmission on the following:
(i) Relative to Patents and Patent Applications—
(A) The filing of a national patent application specification and drawing or other correspondence for the purpose of obtaining an application filing date, including a request for a continued prosecution application under 
§ 1.53(d);

37 CFR 1.53(b) states, pertinent part:

(b) Application filing requirements— Nonprovisional application. The filing date of an application for patent filed under this section, other than an application for a design patent or a provisional application under paragraph (c) of this section, is the date on which a specification, with or without claims, is received in the Office. The filing date of an application for a design patent filed under this section, except for a continued prosecution application under paragraph (d) of this section, is the date on which the specification as prescribed by 35 U.S.C. 112, including at least one claim, and any required drawings are received in the Office. No new matter may be introduced into an application after its filing date. A continuing application, which may be a continuation, divisional, or continuation-in-part application, may be filed under the conditions specified in 35 U.S.C. 120, 121, 365(c), or 386(c) and § 1.78. 
(1) A continuation or divisional application that names as inventors the same or fewer than all of the inventors named in the prior application may be filed under this paragraph or paragraph (d) of this section. 
(2) A continuation-in-part application (which may disclose and claim subject matter not disclosed in the prior application) or a continuation or divisional application naming an inventor not named in the prior application must be filed under this paragraph. 

37 CFR 1.78(d) states:

(d) Claims under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed nonprovisional application, international application, or international design application. An applicant in a nonprovisional application (including a nonprovisional application resulting from an international application or international design application), an international application designating the United States, or an international design application designating the United States may claim the benefit of one or more prior-filed copending nonprovisional applications, international applications designating the United States, or international design applications designating the United States under the conditions set forth in 35 U.S.C. 120, 121, 365(c), or 386(c) and this section.
(1) Each prior-filed application must name the inventor or a joint inventor named in the later-filed application as the inventor or a joint inventor. In addition, each prior-filed application must either be:
(i) An international application entitled to a filing date in accordance with PCT Article 11 and designating the United States;
(ii) An international design application entitled to a filing date in accordance with § 1.1023 and designating the United States; or
(iii) A nonprovisional application under 35 U.S.C. 111(a) that is entitled to a filing date as set forth in § 1.53(b) or (d) for which the basic filing fee set forth in § 1.16 has been paid within the pendency of the application.
(2) Except for a continued prosecution application filed under § 1.53(d), any nonprovisional application, international application designating the United States, or international design application designating the United States that claims the benefit of one or more prior-filed nonprovisional applications, international applications designating the United States, or international design applications designating the United States must contain or be amended to contain a reference to each such prior-filed application, identifying it by application number (consisting of the series code and serial number), international application number and international filing date, or international registration number and filing date under § 1.1023. If the later-filed application is a nonprovisional application, the reference required by this paragraph must be included in an application data sheet (§ 1.76(b)(5)). The reference also must identify the relationship of the applications, namely, whether the later-filed application is a continuation, divisional, or continuation-in-part of the prior-filed nonprovisional application, international application, or international design application.
(3)
(i) The reference required by 35 U.S.C. 120 and paragraph (d)(2) of this section must be submitted during the pendency of the later-filed application.
(ii) If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application. If the later-filed application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, this reference must also be submitted within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f) (§ 1.491(a)), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior-filed application. The time periods in this paragraph do not apply if the later-filed application is:
(A) An application for a design patent;
(B) An application filed under 35 U.S.C. 111(a) before November 29, 2000; or
(C) An international application filed under 35 U.S.C. 363 before November 29, 2000.
(iii) Except as provided in paragraph (e) of this section, failure to timely submit the reference required by 35 U.S.C. 120  and paragraph (d)(2) of this section is considered a waiver of any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the prior-filed application.

37 CFR 1.183 states:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director's designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


OPINION

On petition, applicant requests reconsideration of the petition under 37 CFR 1.183 filed October 27, 2020, to suspend the statutory patent-related timing deadline for filing an application due to the COVID-19 outbreak and accord this application a filing date of May 12, 2020. Specifically, applicant seeks to change the application filing dated from May 26, 2020 to May 12, 2020, to establish copendency with a prior-filed nonprovisional application. Patent practitioner for applicant, who was associated the filing of the application, asserted he was personally affected by the COVID-19 outbreak, including, without limitation, through office closure and related circumstances, such that the outbreak materially interfered with timely filing of this application. 

In his statement in support of the petition, the patent practitioner asserts:

          Due to the COVID-19 outbreak, our firm’s employees and myself have been working remotely.

          Starting on May 5, 2020 and extending into May 12, 2020, three out of five personnel in the patent department at the law firm were either directly or indirectly (via family) affected by illnesses that, in some cases, were confirmed to be due to Covid infections. This caused a severe backlog of work for the ensuing two weeks. As such, the divisional application that was intended to be filed by May 6 or 7 was not finalized until the late morning on May 12th.

          On May 12, 2020, applicants were preparing to file the above referenced divisional application, which is based off the parent U.S. patent application 14/577,811, which issued that day, May 12, 2020 as U.S. Patent No. 10,647,994.

          Applicants had prepared the documents for electronic filing and were finalizing them with the intent to file them via EFS-Web the night of May 12, 2020. Unfortunately, after several attempts, we could not get the site to upload the documents onto the USPTO website. We are unaware if the technical issue was caused by the USPTO or our own remote connection, but due to how close to midnight Eastern Time the hour was getting, we could not guarantee the technical issue would be restored in time to file the documents ahead of the deadline to guarantee a time stamp with the May 12, 2020 filing date.

          The decision was then made to update the documents for paper filing and print them so we could get them in the mail instead. However, due to the late hour, we were not able to send them via Express mail as the post office was now closed. Seeing no alternative to proving a filing date in light of the post office being closed, the inability to upload the documents onto the PTO website, and the inability to mail the application using Express mail with a May 12, 2020 date, the certificate of mailing was instead updated to indicate standard U.S. Mail and dated and signed that night to provide proof of application filing documents being placed in an envelope with sufficient postage and was deposited at the nearest mail deposit box that night to be sent standard U.S. mail.

          On June 9, 2020, we received the official filing receipt which assigned the above referenced application May 26, 2020. A telephone conversation with Application Assistance Unit revealed that this date was assigned as the filing date because it was the date the envelope containing the application documents were received at USPTO.

Statement, 03/30/21, pp. 2-3.

The Office has carefully reconsidered applicant’s renewed request to suspend the patent-related timing deadline for filing an application due to the COVID-19 outbreak and accord this application a filing date of May 12, 2020. However, the Office does not find applicant’s arguments persuasive. It is noted that applicant’s request to accord the application a filing date of the date of deposit with the USPS on May 12, 2020, to establish copendency with a prior-filed application is a request to waive statutory requirements under 35 U.S.C. 111 and 35 U.S.C. 120 in view of the CARES Act. It is further noted that arguments presented in this petition are the same arguments provided in the prior filed petition of October 27, 2020, which the Office dismissed by the decision issued on January 8, 2021. The only new arguments presented in this petition is that the law firm experienced a severe backlog of work for two weeks because three out of five employees in the firm’s patent department were directly or indirectly affect by the COVID-19 outbreak, including confirmed COVID-19 infections. Applicant newly states that the practitioner intended to file the divisional application by May 6 or 7, 2020, but did not finalize the application until late morning of March 12, 2020. Once again, applicant reiterates that seeing no other alternative due to the late hour, the inability to use Priority Mail Express® because the  U.S. Postal Office was closed, and an inability to upload documents via the USPTO’s electronic filing system, applicant utilized the certificate of mailing procedures as proof of mailing/filing of the application on May 12, 2020. 

In accordance with Section 12004 of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), the United States Patent and Trademark Office (USPTO or Office) issued a number of notices excusing certain patent-related timing deadlines due to the COVID-19 outbreak when accompanied by a statement that the delay was due to the COVID-19 outbreak as further defined in the notices.3 However, the relief requested by applicant on petition is not among the items set forth in the notices that the USPTO will grant waiver or extension of the requirements set by statute with the mere submission of a statement of delay due to COVID-19 outbreak (i.e., PTO/SB/449). Furthermore, applicant failed to make a showing that the delay in filing this application until May 26, 2020, resulted from circumstances that qualify for waiver or extension of a statutory patent timing deadline due to the COVID-19 outbreak. Although the Office sympathizes with the unfortunate circumstances, the Office does not find that the new arguments present any substantial additional information to warrant waiver of the statutory patent application filing deadline on a case-by-case basis. 

The record confirms applicant paid the issue fee in Application No. 14/577,811 (now U.S. Patent No. 10,647,994) on March 30, 2020. The Office mailed an Issue Notification in Application No. 14/577,811 on April 22, 2020, advising applicant of the projected patent number (10,647,994) and issue date of May 12, 2020, 21 days in advance. To maintain co-pendency with the parent application, the patent practitioner was required to file the present application in accordance with the statutory and regulatory requirements no later than May 12, 2020, the date of issuance of the parent. Although the patent practitioner and the law firm may have been understaffed, experienced a two-week backlog, and had to work remotely, applicant had sufficient notice of the issue date of Application No. 14/577,811. Therefore, applicant and the patent practitioner should have taken steps to ensure the timely filing of this application. The record does not support the argument that the COVID-19 outbreak affected the practitioner or his ability to work such that it prevented him from filing this application prior to the night of May 12, 2020, after the closure of the USPS. Instead, the facts continue to support a conclusion that the practitioner waited until a late hour on the last day to file the application and did not provide himself with sufficient time to utilize alternative filing methods, such as Priority Mail Express® from the USPS in accordance with 37 CFR 1.10 or hand delivery of paper to the USPTO. 

It is well-publicized that if a transmission via EFS-WEB is attempted during a down time (i.e., electronic filing system is unavailable), the filer must use alternative filing methods, such as Priority Mail Express® from the USPS in accordance with 37 CFR 1.10 or hand delivery of paper to the USPTO, to establish the filing date. See MPEP 511(III).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 The Office strongly advises users to transmit their electronic filings sufficiently early in the day to allow time for alternative paper filing when transmission cannot be initiated or correctly completed. The Office has made it clear that the filing of a paper for the purpose of obtaining a continuation or division application is excluded from the certificate practice under 37 CFR 1.8(a)(2)(i)(A) because such filing is considered a national patent application. See MPEP 512(III)(B). Applications that are not filed by EFS-WEB or Priority Mail Express® can only be accorded the date of receipt in the Office as the filing date (unless there is a postal interruption or emergency designated by the Office and applicants are instructed to file their applications in a manner other than by Priority Mail Express®).4 Any nonprovisional application filed via USPS first class mail (including papers bearing a certificate of mailing of the date of deposit in the USPS) will be accord the filing date on which a specification, with or without claims, is received in the USPTO. An applicant bears the risk of any delay in the delivery of the application to the Office, even if the delay is unusually significant due to some unforeseen event. 

The facts presented on renewed petition do not support a showing that an extraordinary situation existed when filing the application due to the effects of COVID-19 within the meaning of 37 CFR 1.183 that justice would require waiver of statutory requirements and patent rules. 
Applicant is expected to exercise the due care of a reasonably prudent person to ensure the timely filing of Application No. 16/873,630 to establish copendency between the applications. Applicant should have anticipated the possibility of unexpected circumstances or outages of the EFS-Web system when filing an application or papers with the USPTO and should have allotted sufficient time to take any necessary measure to ensure timely filing. Furthermore, applicant was able to take action in Application No. 14/577,811 on March 30, 2020, during the early period of the COVID-19 outbreak. Yet, applicant was unable to file this application any time from April 22, 2020, the date the USPTO notified applicant of the projected patent issue date of Application No. 14/577,811, and May 21, 2020, the date Application No. 14/577,811 issued into U.S. Patent No. 10,647,994. In view of the events brought on by the outbreak, it was even more prudent to exercise reasonable care and take steps to ensure the timely filing of Application No. 16/873,630.

Applicant’s petition of March 30, 2021, fails to provide addition facts or evidence to support a showing that an extraordinary circumstance existed when filing this application due to the effects of COVID-19 that would justify the waiver of statutory requirements and the patent rules under 37 CFR 1.183. Therefore, applicant is not entitled to relief under 37 CFR 1.183 nor the CARES Act to obtain a filing date for this application of Mary 12, 2020. Moreover, applicant is not entitled to any benefit of the certificate of mailing procedures, nor do such procedures apply, in the filing of this patent application specification and drawing or other correspondence for the purpose of obtaining the application filing date of May 12, 2020. Rather, the application will retain the filing date of May 26, 2020, the date on which a specification was received in the USPTO. See 37 CFR 1.6 and 1.53(b).


CONCLUSION

For the reasons set forth above, the renewed petition under 37 CFR 1.183 seeking waiver or extension of a statutory patent-related timing deadline to obtain a filing date of May 12, 2020, due to the COVID-19 outbreak is DISMISSED.

The application will retain the filing date of May 26, 2020. This application (16/873,630) filed May 26, 2020, is not entitled to claim direct benefit of Application No. 14/577,811 filed December 19, 2014 (issued as U.S. Patent No. 10,647,994 on May 12, 2020) or Application No. 61/919,322 filed December 20, 2013, because there is no copendency exists between Application No. 16/873,630 filed May 26, 2020 and Application No. 14/577,811 filed December 19, 2014 (issued as U.S. Patent No. 10,647,994 on May 12, 2020). 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 183” This is not a final agency action within the meaning of 5 U.S.C. 704. No further petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web5

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 “When a later-filed application is claiming the benefit of a prior-filed nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), the later-filed application must be copending with the prior application or with an intermediate nonprovisional application similarly entitled to the benefit of the filing date of the prior application.” MPEP 211.01(b).
        
        2 The Office included the benefit claims on the filing receipt issued on June 9, 2020, in error. Unless applicant can establish copendency between the applications, the benefit claims under 35 U.S.C. 119(e) and 120 are improper.
        
        3 USPTO notices regarding COVID-19 are posted on the USPTO website at https://www.uspto.gov/coronavirus. The notices are also published in the Official Gazette and available at https://www.uspto.gov/patent/laws-and-regulations/patent-related-notices/patent-related-notices-2020.
        
        4 MPEP 511(II) provides, in pertinent part:
        
        Applicants are cautioned that the provisions of 35 U.S.C. 21(a) and 37 CFR 1.10(g) to (i) only apply to postal interruptions and emergencies. The provisions of 35 U.S.C. 21(a) and 37 CFR 1.10(g) to (i) do not provide for granting of a filing date to correspondence as of the date on which it would have been filed but for other exigencies, such as the unavailability of a computer or word processing equipment, or the inaccessibility of an office or building other than a USPS facility. 35 U.S.C. 21(a) requires, in part, that ‘any paper or fee required to be filed in the Patent and Trademark Office…would have been deposited with the United States Postal Service but for postal service interruptions or emergencies designated by the Director.’ The statute requires that the correspondence was complete and ready to be deposited with the USPS on the filing date requested (e.g., complete application papers have been prepared and printed) and that the correspondence could not have been deposited with the USPS on the requested filing date for the sole reason that the postal service was not available due to the interruption or emergency designated by the Office.
        
        The Director did not designate a postal service interruption or emergency on May 12, 2020, pursuant to the provisions above.
        5 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at 
        (866) 217-9197).